Citation Nr: 1206871	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968, and was awarded the Purple Heart for his service in Vietnam.  He died in September 2005.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision (issued in February 2006) from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This claim was previously remanded by the Board in November 2010 in order for additional evidentiary development to be conducted.  All requested development has been completed and the claim has been returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  According to the official certificate of death, the Veteran died in September 2005 due to cardiopulmonary arrest due to or a consequence of cardiogenic shock, due to or a consequence of acute myocardial infarction.  

2.  The Veteran is presumed to have been exposed to herbicides during service, as his DD Form 214 reflects that he served on active duty from October 1965 to October 1967 and received numerous awards for his service, including the Vietnam Service and Campaign Medals and the Purple Heart.  

3.  The Veteran's death was due to acute myocardial infarction, i.e., ischemic heart disease, which is a disease for which presumptive service connection is warranted based upon herbicide exposure.  


CONCLUSION OF LAW

A disability incurred or aggravated by the Veteran's active military service, or which may be presumed to have been incurred in service, proximately caused or contributed substantially or materially to the cause of his death.  38 U.S.C.A. § 1110, 1116, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  As will be discussed in detail below, the Board finds that service connection for cause of the Veteran's death is warranted.  Therefore, a full discussion of whether VA met these duties is not needed as no prejudice can flow to the appellant from any notice or assistance error based upon the full grant of the benefit sought.  

Nevertheless, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file but is not in the paper file.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.  


Legal Criteria and Analysis

The appellant seeks dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310 based upon service connection for cause of her husband's death.  

Service connection for cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal (primary) cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In addition to the foregoing, the law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Veteran died in September 2005.  At the time of his death, service connection was established for posttraumatic stress disorder (PTSD), residuals of a shell fragment wound of the left posterior thigh, right posterior thigh, and left calf, bilateral nasolcrimal duct obstruction, bilateral corneal scars, and gastritis.  The Veteran was also receiving special monthly compensation based on housebound status.  See January 2006 rating decision.  

According to the official certificate of death, the immediate cause of the Veteran's death was cardiopulmonary arrest due to or a consequence of cardiogenic shock, due to or a consequence of acute myocardial infarction.  Pneumonia, dehydration, and cancer (squamous cell) were also listed as significant conditions contributing to the Veteran's death but not resulting in the underlying cause of death.  

As noted above, service connection may be presumed for residuals of herbicide exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era or in or near the Korean demilitarized zone (DMZ).  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.307 (2011).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock, 10 Vet. App. at 162.

In this case, the Veteran's DD Form 214 reflects that he served on active duty from October 1965 to October 1967 and that he received numerous awards for his service, including the Vietnam Service and Campaign Medals and the Purple Heart.  This evidence sufficiently establishes that the Veteran had the requisite in-country service in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Thus, the Veteran's exposure to herbicides is presumed.  

Review of the record also reveals that the Veteran died from cardiopulmonary arrest due to or a consequence of cardiogenic shock, due to or a consequence of acute myocardial infarction.  As noted above, acute myocardial infarction, i.e., ischemic heart disease, is a disease or disability for which presumptive service connection is warranted based upon herbicide exposure.  See 38 C.F.R. § 3.309.  










	(CONTINUED ON NEXT PAGE)


Therefore, service connection for the cause of the Veteran's death is warranted, as the evidence establishes that he died as a result of a disease for which presumptive service connection is warranted.  38 C.F.R. §§ 3.102, 3.309, 3.312 (2011).  Accordingly, the appellant's claim is granted.  


ORDER

Entitlement to service connection for cause of the Veteran's death is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


